Case: 16-11340   Document: 00514369189        Page: 1   Date Filed: 03/01/2018




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT

                                                                  United States Court of Appeals

                                    No. 16-11340
                                                                           Fifth Circuit

                                                                         FILED
                                                                     March 1, 2018

UNITED STATES OF AMERICA,                                           Lyle W. Cayce
                                                                         Clerk
             Plaintiff - Appellee

v.

LENNON RAY BROWN,

             Defendant - Appellant




                Appeal from the United States District Court
                     for the Northern District of Texas


Before JOLLY, DENNIS, and ELROD, Circuit Judges.
JAMES L. DENNIS, Circuit Judge:
      Lennon Ray Brown, a former Citibank employee, pleaded guilty to
intentionally damaging a protected computer in violation of 18 U.S.C.
§ 1030(a)(5)(A) after temporarily disabling a portion of Citibank’s network. He
was sentenced to twenty-one months of incarceration followed by two years of
supervised release. On appeal, Brown argues that his Guidelines range was
improperly increased under U.S.S.G. § 2B1.1(b)(18)(A)(iii), which applies to
conduct causing a “substantial disruption of a critical infrastructure.” Because
we conclude that Brown’s conduct could not have had a serious impact on
national economic security, we VACATE Brown’s sentence and remand for
resentencing.
    Case: 16-11340     Document: 00514369189      Page: 2   Date Filed: 03/01/2018



                                  No. 16-11340
                                        I
      Brown was a system specialist at Citibank’s Global Control Center in
Irving, Texas. On December 23, 2013, Brown was called into a meeting with
his supervisors and presented with a formal “Performance Improvement Plan”
based on accusations of poor work performance. Brown refused to participate
in the plan. At 6:03 p.m., about an hour after leaving the meeting, Brown
connected to Citibank’s secure network and intentionally executed commands
to disrupt network traffic through ten of Citibank’s data routers, ultimately
impacting nine. Brown’s sabotage resulted in a loss of connectivity to some but
not all of Citbank’s North American data centers, campuses, call centers, and
sixty-nine ATMs. He then left the building, informing a coworker that he
would not be returning.      The Global Control Center almost immediately
received an automatic alert notifying it of the outage and promptly committed
company resources to resolve the problem.         By 10:17 p.m., Citibank had
restored ninety percent of the lost connectivity, and by 4:21 a.m. the next
morning had fully restored the network.
      Brown pleaded guilty without a plea agreement to a one-count
indictment charging him with intentional damage to a protected computer in
violation of 18 U.S.C. § 1030(a)(5)(A), (c)(4)(A)(i)(I), and (c)(4)(B). Brown’s
Presentence Report (PSR) calculated a total offense level of twenty-three with
a criminal history category of I, resulting in a Guidelines range of forty-six to
fifty-seven months of incarceration. The PSR calculated Citibank’s actual loss
as $133,402, including $56,202 for increased phone calls to call centers from
customers affected by the outage. The PSR also applied a six-level sentencing
enhancement under § 2B1.1(b)(18)(A)(iii) for a violation of § 1030 that caused
a “substantial disruption of a critical infrastructure,” bringing the offense level
to twenty. Under § 2B1.1(b)(18)(B), because § 2B1.1(b)(18)(A)(iii) applied, the


                                        2
    Case: 16-11340        Document: 00514369189   Page: 3    Date Filed: 03/01/2018



                                   No. 16-11340
offense level was then increased to twenty-four, effectively an additional four-
level increase.
      Brown subsequently filed a sentencing memorandum, requesting a
downward variance and disputing the loss calculations and other facts
included in the PSR. Brown alleged that his offense level was erroneously
calculated under the Guidelines and proposed an alternative calculation that,
relevant to this         appeal, eliminated the six-level      enhancement and
corresponding level increase under § 2B1.1(b)(18)(A)(iii) and (18)(B) and
substituted       a   mutually    exclusive   four-level    enhancement      under
§ 2B1.1(b)(18)(A)(ii).    In its response, the Government stated that Brown
“appear[ed] to object to the loss figure [and] the 6 level increase pursuant to §
2B1.1(b)(18)(A)(iii) for a substantial disruption of a critical infrastructure.”
The Government contended that the § 2B1.1(b)(18)(A)(iii) enhancement was
correctly applied because Brown “shut down nine (9) [of] CITI’s routers,
causing a substantial disruption to CITI’s call centers, and deleting essential
encryption in the ATM systems and Global Transaction systems.”
      At sentencing, the district court concluded that the $56,202 figure
included in the PSR’s loss calculation as the amount attributable to increased
customer contacts with Citibank’s call center was too speculative and thus
determined that the total loss suffered was $77,200. This lowered Brown’s
Guidelines range to thirty-seven to forty-six months of incarceration. On the
Government’s request, the district court then addressed other objections
implicit in Brown’s sentencing memorandum, ruling that “[t]o the extent those
were objections, they are overruled.” Citing Brown’s otherwise upstanding
personal history, the district court found that Brown’s conviction constituted
aberrant conduct and downwardly departed under U.S.S.G. § 5K2.20,
imposing a sentence of 21 months of incarceration followed by two years of
supervised release.
                                         3
    Case: 16-11340     Document: 00514369189     Page: 4   Date Filed: 03/01/2018



                                  No. 16-11340
      Brown appeals, challenging only the application of the enhancements
under U.S.S.G. § 2B1.1(b)(18)(A)(iii) and (18)(B) for “substantial disruption of
a critical infrastructure.”
                                       II
      We review a district court’s interpretation and application of the
Guidelines de novo. United States v. Hernandez, 876 F.3d 161, 164 (5th Cir.
2017). However, when a defendant fails to raise a claim below, we review for
plain error only. Puckett v. United States, 556 U.S. 129, 134–35 (2009).
      The Government argues that Brown failed to preserve his issue on
appeal by not raising it before the district court and, consequently, his claim is
subject to plain error review. In order to preserve an argument for appeal, it
“must be raised to such a degree that the district court has an opportunity to
rule on it.” United States v. Soza, 874 F.3d 884, 889 (5th Cir. 2017) (quoting
Dallas Gas Partners, L.P. v. Prospect Energy Corp., 733 F.3d 148, 157 (5th Cir.
2013)). “The raising party must present the issue so that it places the opposing
party and the court on notice that a new issue is being raised.” Id. (quoting
Kelly v. Foti, 77 F.3d 819, 823 (5th Cir. 1996)). The appellant need not cite
directly to the provision at issue so long as his objection below offered the
opposing party and district court a fair opportunity to respond to its contention
that a sentencing enhancement should not apply. United States v. Ocana, 204
F.3d 585, 589 (5th Cir. 2000) (finding issue preserved for appeal where
appellant “did not specifically cite to the USSG section which the PSR applied,
[but] she did make a general objection that notified the court of her
disagreement” with the challenged enhancement).
      Brown’s sentencing memorandum did not explicitly argue that his
conduct did not amount to a substantial disruption of critical infrastructure.
However, he did directly dispute the calculation of his Guidelines range,


                                        4
    Case: 16-11340     Document: 00514369189     Page: 5    Date Filed: 03/01/2018



                                  No. 16-11340
proposing an alternative calculation that eliminated the enhancement under
(18)(A)(iii) and substituted a different enhancement:
      The base offense level, 2B 1.1 is -6
      Loss between 5,000.-101[,]000     -2
      1030(a)(5)A                       -4
      There is no sophisticated means 0
                        Total           12

Brown’s proposed calculation does not include an enhancement under
(18)(A)(iii). Instead, it includes a four-level enhancement for “1030(a)(5)A.”
This amounts to an objection that his sentence should have been enhanced
under § 2B.1.1(b)(18)(A)(ii), which imposes a four-level increase for offenses
committed under this particular subsection of 18 U.S.C. § 1030. Notably, §§
2B.1.1(b)(18)(A)(ii) and (18)(A)(iii) are mutually exclusive provisions, with the
Guidelines instructing the court to apply the greater that applies. Thus, by
stating that the court should apply § 2B.1.1(b)(18)(A)(ii) and not (18)(A)(iii),
Brown effectively put the Government and the court on notice that he objected
to the greater increase under § 2B.1.1(b)(18)(A)(iii).
      The Government’s response demonstrates that Brown’s sentencing
memorandum put it on notice of this particular argument. The Government
acknowledged that Brown, by proposing this alternative Guidelines
calculation, “appears to object to . . . the 6 level increase pursuant to U.S.S.G.
§ 2B1.1(b)(18)(A)(iii) for a substantial disruption of a critical infrastructure,”
and then rebutted that implicit objection. See Ocana, 204 F.3d at 589 (finding
that written response from probation officer that specifically referenced the
indirectly challenged enhancement demonstrated that the opposing party and
district court were “clearly notified” of the objection).     At sentencing, the
district court then overruled this and any other implicit objection Brown raised
“to the extent that they were made.”


                                        5
     Case: 16-11340       Document: 00514369189         Page: 6    Date Filed: 03/01/2018



                                      No. 16-11340
       Though Brown could have raised his objection more explicitly and
thoroughly below, we conclude that he presented both the Government and the
district court the opportunity to address Brown’s issue on appeal, and
consequently sufficiently preserved this issue for our review. Cf. United States
v. Neal, 578 F.3d 270, 272 (5th Cir. 2009) (“While Neal could certainly have
been more clear and more persistent in raising an objection . . . we conclude
that his actions were sufficient to preserve error.”).
                                            III
       Under U.S.S.G. § 2B.1.1(b)(18)(A)(iii), a six-level increase is warranted
if a defendant is convicted of an offense under 18 U.S.C. § 1030 “and the offense
caused a substantial disruption of a critical infrastructure.”            Further, under
§ 2B.1.1(b)(18)(B), “if subdivision (A)(iii) applies, and the offense level is less
than level 24,” a court is instructed to “increase [his] level to 24.”
       The commentary to the 2015 Sentencing Guidelines defines “critical
infrastructure” as “systems and assets vital to national defense, national
security, economic security, public health or safety, or any combination of these
matters.” U.S. Sentencing Guidelines Manual § 2B1.1(b)(18) cmt. n.14 (U.S.
Sentencing Comm'n 2015).           The enumerated examples include public and
private “financing and banking systems.”                Id.   Neither the text of the
Guidelines nor the commentary, however, defines what constitutes a
“substantial disruption.” Nor has this circuit—or any other for that matter—
resolved this question. 1 Accordingly, we look to the text of the Guidelines
themselves, the relevant commentary, and statutory origins of the sentencing
provision to inform our analysis.


       1 In United States v. Mitra, 405 F.3d 492, 496–97 (7th Cir. 2005), apparently the only
circuit court decision to address this sentencing provision (under its former numbering at
U.S.S.G. § 2B1.1(b)(13)(A)(iii)), the Seventh Circuit held that a city’s computer-based radio
system for emergency communications was “critical infrastructure,” but did not discuss what
constitutes a “substantial disruption.”
                                             6
    Case: 16-11340        Document: 00514369189   Page: 7    Date Filed: 03/01/2018



                                   No. 16-11340
      Other language in § 2B1.1 indicates what is not a substantial disruption.
Under § 2B1.1(b)(18)(A)(i), a defendant is eligible for only a two-level increase
for a § 1030 conviction that, inter alia, “involved a computer system used to
maintain or operate a critical infrastructure.” If, like Brown, a defendant is
convicted under § 1030(a)(5)(A) for conduct involving such a computer system,
then § 2B1.1(b)(18)(A)(ii) would apply instead, resulting in a four-level
enhancement. This subsection of § 1030 criminalizes “knowingly caus[ing] the
transmission of a program, information, code, or command, and as a result of
such conduct, intentionally caus[ing] damage without authorization, to a
protected computer.” 18 U.S.C. § 1030(a)(5)(A). Necessarily, then, one who
knowingly causes the transmission of a command that intentionally causes
damage to a protected computer system used to maintain a critical
infrastructure is not, without more, eligible for the (b)(18)(A)(iii) increase, only
a four level increase under subsection (ii).      Only if the damage caused a
“substantial disruption” of that critical infrastructure do we look to
§ 2B1.1(b)(18)(A)(iii).
      In contrast, the Commentary discusses conduct that is more egregious
than that which causes a “substantial disruption.” U.S. Sentencing Guidelines
Manual § 2B1.1(b)(18) cmt. n.20(B) (U.S. Sentencing Comm'n 2015). This
portion of the commentary recommends an upward departure “in a case in
which subsection (b)(18)(A)(iii) applies and the disruption to the critical
infrastructure(s) is so substantial as to have a debilitating impact on national
security, national economic security, [and/or] national public health or safety.”
Id. (emphasis added). “Substantial disruption,” then, must exist somewhere
between the conduct sufficient for enhancement under § 2B1.1(b)(18)(A)(ii) and
that which warrants this upward departure for disruptions that have a
debilitating impact.


                                         7
    Case: 16-11340     Document: 00514369189      Page: 8   Date Filed: 03/01/2018



                                  No. 16-11340
      The Commentary further directs readers to § 2B1.1(b)(18)(A)(iii)’s
statutory origins. U.S. Sentencing Guidelines Manual § 2B.1.1(b)(18) cmt.
background (U.S. Sentencing Comm'n 2015). It notes that “[s]ubsection (b)(18)
implements the directive in section 225(b) of Public Law 107-296,” also known
as the Cyber Security Enhancement Act of 2002. Id.; see 6 U.S.C. § 145. This
act is a subsection of the Homeland Security Act, which was enacted in
response to the September 11, 2001 terrorist attacks. 6 U.S.C. § 101 et seq.;
see, e.g., H.R. REP. NO. 107-609(I), at 63–67 (2002), as reprinted in 2002
U.S.C.C.A.N. 1352, 1353–57. The Cyber Security Enhancement Act instructed
the Sentencing Commission to ensure that the recommended sentences for
offenses under 18 U.S.C. § 1030 take into account, among other factors,
whether the offending conduct “involved a computer used by the government
in furtherance of national defense, national security, or the administration of
justice,” “creat[ed] a threat to public health or safety,” or “significantly
interfer[ed] with or disrupt[ed] a critical infrastructure.” 6 U.S.C. § 145(2)(B).
      According to the Commentary, § 2B1.1(b)(18)(A)(iii)’s enhancement for a
“substantial disruption of a critical infrastructure” implements this directive
from Congress by imposing harsher sentencing recommendations for those
offenses that could have a “serious impact” on “national security, national
economic security, national public health or safety, or a combination of any of
these matters.”    U.S. Sentencing Guidelines Manual § 2B.1.1(b)(18) cmt.
background (U.S. Sentencing Comm'n 2015). In specifying how this provision
satisfies the statutory directive, the Commentary here suggests a limiting
principle: to determine whether § 2B1.1(b)(18)(A)(iii) can be applied to a
particular defendant, a court must ask whether his conduct was that which
could have a “serious impact” on “national security, national economic security,
[and/or] national public health or safety.” Id.


                                        8
    Case: 16-11340      Document: 00514369189        Page: 9    Date Filed: 03/01/2018



                                    No. 16-11340
      Using the Commentary to guide our analysis, Brown’s conduct did not
constitute a “substantial disruption of a critical infrastructure.” There is no
indication that Brown’s conduct affecting a portion of Citibank’s operations for
a short period of time could have had a serious impact on national economic
security. As a result of Brown’s actions, Citibank suffered relatively minor
financial losses 2 and was temporarily unable to optimally serve its customers.
Neither of these harms threatened to disrupt the nation’s economy, and, in
light of Citibank’s demonstrated ability to quickly resolve the disruption and
mitigate in the interim, there is no other evidence that Brown’s conduct had
the potential to do so. Accordingly, we hold that the district court erred by
applying an enhancement that we conclude is reserved for conduct that
disrupts a critical infrastructure in a way that could have a serious impact on
national economic security.
                                          ***
      For these reasons, the sentence imposed by the district court is
VACATED. The case is REMANDED for resentencing consistent with this
ruling, with instructions to expedite proceedings in light of Brown’s scheduled
release from custody.




      2  Citibank is one of the world’s largest banks with over $1.4 trillion in assets.
CONSUMER FIN. PROT. BUREAU, CFPB Takes Action Against Citibank For Student Loan
Servicing Failures That Harmed Borrowers, (Nov. 21, 2017), https://www.consumerfinance.
gov/about-us/newsroom/cfpb-takes-action-against-citibank-student-loan-servicing-failures-
harmed-borrowers/.
                                           9